Clifford F. Brown, J.,
dissenting. The decision reached by the court today sanctions an unconstitutional exclusion of evidence from a criminal trial. Under the Constitutions of the state of Ohio and the United States all persons accused of crime have the right to present their own evidence including expert testimony. As I do not believe R.C. 4511.19 stands for the proposition that no expert testimony may be introduced to rebut the statutory presumption created, I dissent. There is no prohibition against the presentation of expert medical testimony by the accused to show the nonexistence of any nexus between the test results and the physical condition of the accused. See State v. Myers (1971), 26 Ohio St. 2d 190 [55 O.O.2d 447].
Even though the Director of Health has approved a specific test, and test machine, pursuant to the legislative authority granted under R.C. 4511.19 et seq., the court may independently determine the reliability of the test procedure. The common-law criteria for the admissibility of evidence continue for the very reason that R.C. 4511.19 provides, “the court may admit evidence on the concentration of alcohol in the defendant’s blood. * * *” Since the legislature has provided the presumption arising from the requisite blood alcohol content test to be rebuttable, no limitation should be placed on a defendant’s right to offer evidence to rebut the test result. The rulemaking power of the Director of Health can never deprive a defendant of his constitutional right to present all relevant evidence in his defense to the crime with which he is charged.
The admissibility of relevant evidence is a judicial function. The Ohio Constitution has delegated the responsibility for the fashioning of evidentiary rules solely to the Ohio Supreme Court. Section 5(B), Article IV of the Constitution provides in part:
“(2) The supreme court shall prescribe rules governing practice and procedure in all courts of the state * * *. All laws in conflict with such rules shall be of no further force or effect after such rules have taken effect.”
It has been recently noted by the court in Melting v. Stralka (1984), 12 Ohio St. 3d 105, “* * * that the foregoing constitutional provisions grant plenary rulemaking authority to the Supreme Court, which authority is necessary for a uniform, effective governance of the practice of law in this state.” This court in furtherance of the powers granted it by the Constitution *191has enacted the Ohio Rules of Evidence. Pursuant to these rules the courts within this state must make rulings concerning the admissibility of evidence. In the present case, it is clear that while the legislature has created a presumption of reliability concerning the intoxilyzer tests, Evid. R. 401, 402, 702 and 703 mandate the admission of the testimony proffered by defendant’s expert witness at trial.
The cases relied upon by the majority relate only to the use and admissibility of machine test results by the state. None of the cases holds a defendant may not make a general attack upon the machine used. In this case, the appellee wished to introduce testimony relating to the indicia of reliability of intoxilyzer Model 4011, the machine used to test his blood-alcohol content. Serious questions have arisen in the past concerning radio interference and its effects on older intoxilyzer models. It was proffered that Dr. Frajola was going to testify as to radio interference, particularly on Model 4011.
The heart of appellee’s defense was the testimony of Dr. Frajola concerning the reliability of the intoxilyzer results. In State v. Brockway (1981), 2 Ohio App. 3d 227, the testimonies of both Dr. Frajola and Leonard J. Porter, of the Ohio Department of Health, were admitted concerning the reliability of intoxilyzer Model 4011.
The issue of relevancy or admissibility of evidence cannot be usurped by the legislature nor delegated by the legislature to the Director of Health. The constitutional principle of separation of powers among the branches of government demands this conclusion. It is the function of the judiciary to rule on the admissibility of relevant evidence. The exclusion of relevant expert testimony solely because of a legislative or administrative presumption is unconstitutional.
I would, therefore, affirm the judgment of the court of appeals.
Sweeney and J. P. Celebrezze, JJ., concur in the foregoing dissenting opinion.